SLATTON, Commissioner.
The above styled and numbered cause was decided by the Honorable Court of Civil Appeals at Fort Worth. 137 S.W.2d 820. This court granted writ of error. The case was submitted in this court with the case of United Production Corporation et al. v. Everett Hughes, 152 S.W.2d 327, this day decided. The controlling question decided in that case rules the present.
It is therefore ordered that the judgment of the Court of Civil Appeals which reversed the judgment of the district court and remanded the cause with instructions to dismiss the suit be affirmed.
Opinion adopted by the Supreme Court.